Case 1:20-cr-00073-TFM-B Document 103 Filed 05/16/21 Page 1 of 5                           PageID #: 844


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA                                 *
                                                          *       Criminal No. 20-cr-0073-TFM
 v.                                                       *
                                                          *
 TIA DEYON PUGH                                           *
                                                          *
                                                          *

            UNITED STATES’ RESPONSE TO MOTION TO STRIKE VENIRE,
                OR IN THE ALTERNATIVE, CONTINUE THE TRIAL

         Comes now the United States, by and through, Sean P. Costello, the United States Attorney

 for the Southern District of Alabama, and files this response to defendant Tia Deyon Pugh’s motion

 to strike the venire, or in the alternative, continue the trial set to begin tomorrow morning. [Doc. No.

 101] For the reasons stated herein, Pugh’s eleventh-hour motion should be denied.

                                              BACKGROUND

         On April 29, 2021, a grand jury in the Southern District of Alabama returned a superseding

 indictment charging Pugh with one count of violating 18 U.S.C. § 231(a)(3). 1 [Doc. No. 73] Prior to

 the return of the superseding indictment, this case was set for a specific trial date, May 17, 2021, since

 late March 2021. [Doc. No. 66] Pugh was arraigned on the superseding indictment on May 5, 2021,

 and she did not request a continuance of this trial at that time. See [Doc. No. 77]

         However, mid-afternoon on Saturday, May 15, 2021, — less than 48 hours before jury

 selection begins — Pugh filed a motion to dismiss the venire, or in the alternative, to continue this

 trial. [Doc. No. 101] Essentially, Pugh claims the manner in which this Court selects potential jurors

 is constitutionally deficient. However, Pugh acknowledges that presently she cannot prove this

 allegation, and seeks a continuance to hire an expert to further litigate this matter. [Id., pp. 8–9]


 1       Pugh had previously been charged with this same offense in the original indictment, which was
 returned by the grand jury on June 24, 2020. [Doc. No. 16]


                                                     1
Case 1:20-cr-00073-TFM-B Document 103 Filed 05/16/21 Page 2 of 5                             PageID #: 845


         The United States was ordered to respond to this motion by 5:00 pm on Sunday, May 16,

 2021, with the matter to be taken up at 8:00 am on Monday, May 17, 2021, immediately before jury

 selection. 2 [Doc. No. 100]

                                                  ANALYSIS

         As an initial matter, it is important to examine Pugh’s reasoning for filing this motion on the

 eve of trial. According to Pugh, she filed her motion after “[a] review of the juror questionnaires

 published to the parties on May 13, 2021, reveal[ed] that of the 55 individuals summoned to appear,

 only 5 identify as African Americans.” [Doc. No. 101, p. 2] However, Pugh’s constitutional challenge

 is to the process by which potential jurors are selected in this district.

         If Pugh believes this Court’s potential juror selection process is unconstitutional, then she did

 not need to wait to see this specific venire to raise such a challenge. According to her own motion,

 the alleged constitutional deficiency was ripe for litigation as of April 1, 2021. See [Id., p. 4] Yet, she

 waited to file this motion until 42 hours before jury selection. The fact that the “juror lists were just

 made available on May 13, 2021,” see [Id., p. 6], is irrelevant to the constitutional claim she presently

 makes, and her failure to file this motion earlier is not a valid reason to continue this trial yet again.

         Pugh’s true reasoning for challenging the constitutionality of this Court’s jury selection process

 is apparent. She does not like the racial makeup of the venire from which the jurors for her trial will

 be selected.

         To prove that this Court’s process for selecting potential jurors violates Pugh’s rights under

 the Sixth Amendment, she must establish: “(1) the allegedly excluded group is a distinctive group in

 the community; (2) the representation of this group in the venire form which the jury was selected

 was not fair and reasonable in relation to the number of such persons in the community; and (3) the


 2       The fact that Pugh intended to file a motion of this nature was discussed between defense counsel and
 the United States on Thursday, May 13, 2021, and the Court was made aware of this during a status conference
 on Friday, May 14, 2021. However, Pugh’s motion was not filed until 2:10 pm on Saturday, May 15, 2021.


                                                       2
Case 1:20-cr-00073-TFM-B Document 103 Filed 05/16/21 Page 3 of 5                                     PageID #: 846


 under-representation was due to systemic exclusion of the group in the jury-selection process.” United

 States v. Clarke, 562 F.3d 1158, 1163 (11th Cir. 2009); see also Duren v. Missouri, 439 U.S. 357, 364 (1979).

          The United States agrees with Pugh that African Americans are a “distinctive group in the

 community.” Thus, the first prong of the test is satisfied.

          Problems arise, however, with Pugh’s attempt to establish the second prong. As a threshold

 matter, Pugh’s statistics are inaccurate. As noted above, Pugh claims that only 5 of the 55 potential

 jurors — i.e., only 9% — identify as African American. [Doc. No. 101, p. 2] However, Pugh neglected

 to include Venireperson #14, a 56-year old African American woman. Thus, there are at least six

 potential jurors who identify as part of the distinctive group Pugh claims has been excluded from the

 venire. Furthermore, there are three other potential jurors, Venirepersons # 33, 41, and 53, all of

 whom did not identify any race at all. Thus, there are at least 6, and potentially as many as 9, African

 American potential jurors on this venire. Accordingly, the percentage of African Americans in the

 venire is at least 11% and potentially as high as 16%. 3

          According to Pugh, a fair cross section of the African American community in the Southern

 District of Alabama, Southern Division, is 28%. [Doc. No. 101, p. 3] However, this figure is largely

 irrelevant with respect to Pugh’s present constitutional challenge.

          Pugh claims the percentages in her motion come from the “latest census show[ing] the actual

 population percentages of African Americans in each” of the relevant counties. [Id.] Yet, there is no



 3
          Also misleading is Pugh’s claim that the Court’s jury selection process “enables the very real prospect
 of an all-white or nearly all-white jury to decide her guilt or innocence.” [Doc. No. 101, p. 8] This allegation
 fails to take into account the non-African American jurors who identify as another racial minority.
 Venirepersons #2, 16, and 24 identify as Native American or Hispanic. If you do not consider the three jurors
 who did not identify their race, then 9 of the 52 potential jurors identify as being part of some identifiable racial
 minority. That is 17% of the total venire. However, when considering only the first 30 potential jurors, as
 Pugh does as part of her statistical argument, see [Id., p. 2], then the percentage of potential jurors identifying as
 a racial minority is 20%. Thus, Pugh’s claim that the Court’s juror selection process may lead to “the very real
 prospect” of her being tried “by an all-white or nearly all-white” jury is purely speculative and based on
 misleading statistics.


                                                           3
Case 1:20-cr-00073-TFM-B Document 103 Filed 05/16/21 Page 4 of 5                           PageID #: 847


 indication that Pugh’s statistics have been adjusted to account for individuals who are under the age

 of 18 or who are otherwise ineligible for federal jury service. This is important, because the Eleventh

 Circuit has held that the second prong “is not satisfied where the absolute disparity between the

 percentage of a distinctive group among the population eligible for jury service and the percentage of the

 distinct group on the jury panel is ten percent or less.” Clarke, 562 F.3d at 1163 (added emphasis)

 (citing United States v. Grisham, 63 F.3d 1074, 1078 (11th Cir. 1995)). Since Pugh’s statistics do not

 appear to be limited to the percentage of African Americans eligible for jury service, it is impossible

 to know whether the actual disparity is great or less than 10%. This is Pugh’s motion, and she has the

 burden to establish her prima facie case. See Grisham, 63 F.3d at 1080. She has failed to establish the

 second prong.

         Finally, statistics alone do not make a Court’s process in selecting potential jurors

 unconstitutional.   Since statistical anomalies can arise during any random selection process, Pugh

 must establish that the reason for this disparity is “due to the systemic exclusion of African-

 Americans.” See Clark, 562, F.3d at 1163. Pugh concedes that she cannot do so at this time. [Doc.

 No. 101, pp. 6–8] Accordingly, Pugh moves this Court to continue trial so that she has “additional

 time and funds to secure an expert to review the current process . . . to provide an opinion.”

         As noted above, there was no reason that a constitutional challenge to the process by which

 this Court selects potential jurors could not have been brought before the eve of trial. Her request

 for a continuance to try and prove the third prong should be denied, especially since Pugh has failed

 to satisfy the second prong of this test.

                                              CONCLUSION

         For all the reasons stated herein, defendant Tia Deyon Pugh’s motion to strike the venire, or

 in the alternative, continue the trial, [Doc. No. 101], should be denied.

         Respectfully submitted this 16th day of May 2021.



                                                     4
Case 1:20-cr-00073-TFM-B Document 103 Filed 05/16/21 Page 5 of 5        PageID #: 848


                                          SEAN P. COSTELLO
                                          UNITED STATES ATTORNEY
                                          by:

                                          By: /s/Christopher J. Bodnar
                                          Christopher J. Bodnar
                                          Assistant United States Attorney
                                          63 South Royal Street, Suite 600
                                          Mobile, Alabama 36602
                                          (251) 441–5845

                                          By: /s/Justin D. Kopf
                                          Justin D. Kopf
                                          Assistant United States Attorney
                                          63 South Royal Street, Suite 600
                                          Mobile, Alabama 36602
                                          (251) 441–5845




                                      5
